UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7350



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EUGENE ERNST JACKSON, a/k/a Doot,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-01-464-WMN; CA-04-1999-WMN)


Submitted:   May 3, 2006                    Decided:   June 1, 2006


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Ernst Jackson, Appellant Pro Se. Charles Joseph Peters,
Sr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eugene Ernst Jackson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                       This

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner      satisfies     this   standard    by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               See Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,   252   F.3d       676,    683    (4th   Cir.   2001).      We   have

independently reviewed the record and conclude that Jackson has not

made the requisite showing.           Accordingly, we deny Jackson’s motion

for a certificate of appealability and dismiss the appeal. Because

this court has already received Jackson’s records from the district

court, we deny as moot Jackson’s motion to compel.                        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                            DISMISSED


                                           - 2 -